DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 06/30/2020 are accepted by the examiner.
Priority
 The application is filed on 06/30/2020 and therefore the effective filing date of 
the  application is 03/26/2019. 
 				Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Michael et al. (US 20150112915 A1, hereinafter, Michael).
 	Regarding claim 1, Michael discloses a method for optimizing learning models post-deployment (Paragraph 0038: optionally define other application configuration parameters (e.g. caching parameters, threads, etc.) which can be adjusted. ) , comprising: deploying, to a client device, a first learning model configured with a first adjusted model state (Paragraphs 0041-0042, 0056: a service governor 210. The service governor 210 includes an application programming interface (API) to deploy and configure the services.. the governor starts self-learning the model of each tier, including learning factors such as capacity, performance, cost etc. In parallel, while the service is live and serving clients, as illustrated at 140 in FIG. 1); 
 	in response to detecting a model re-adjustment trigger (Paragraph 0045: altering specific tier changes… different versions of the same component): 
 	selecting a second learning model configured with a second adjusted model state (Paragraphs 0050-0051: the behavior model function defines efficiency 302, which is defined as cost per load. Several factors can be taken into account to make this determination); 
 	making a first determination that the second learning model outperforms the first learning model (Paragraph 0040: optionally define capacity plan parameters which includes both a time-based and a performance-based component wherein service governor 210 include an application programming interface (API) to deploy and configure the services and starts monitoring multiple inputs for the learning algorithms); and 
 	[deploying, based on the first determination and to replace the first learning model], the second learning model to the client device (Paragraph 0069: adjustments are made to continually update the behavior model function. Alternatively or additionally, adjustment is made periodically to update the behavior model function wherein automatic deployment is made is based on anticipated loads to the deployment; Fig. 2 and associated texts).
 	It is noted that Michael does not explicitly states but does suggests the imitations “deploying, based on the first determination and to replace the first learning model” as claimed (Paragraphs 0008, 0070-0071, Claim 15: deployment is done based on anticipated loads to the deployment. For example, identifying how a load is expected to change over time (act 502), as illustrated in FIG. 2, the graph 216 includes information that can be identified as to how the load 214 changes over time).  
 	Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Michael for the advantage of defining/adjusting operating parameters in the behavior model function to improve the deployment (Michael, Abstract).
 	Regarding claim 3, Michael discloses the method of claim 1, wherein the first adjusted model state comprises a set of model-specific parameters and hyper-parameters for the first learning model (Paragraphs 0008, 0070-0071: applying adjustments to operational parameters of deployment components… operational parameters of deployment components are adjusted in anticipation of the load changing over time). 
 	Regarding claim 11, Claim 11 is similar in scope to claim 1, and is therefore rejected under similar rationale.


Allowable Subject Matter 
6.	Claims 2, 4-10, and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LI (US 20140325503 A1) discloses a cloud infrastructure-based management system and method for maintenance deployment of an application system. A cloud infrastructure-based method for maintenance and deployment of an application system, comprising: obtaining a scheduling deployment policy of an application.
Aitken et al. (US 20160160627 A1) discloses a method of performing an energy industry operation includes: deploying a carrier in an earth formation, the carrier including a downhole component configured to perform the operation; applying the hypothetical adjustment to the simulation model to generate predicted conditions of the operation; and based on the predicted conditions representing an improvement to the operation, adjusting operational parameters according to the hypothetical adjustment.
8.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498